Examiner’s Comments
1.	This office action is in response to the application received on 12/8/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-40 are pending and have been examined and now allowed.

	 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.

 Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/6/2021 was filed after the mailing date of the Notice of Allowance 9/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  
With respect to claim 21,31 and 40, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a sensor arrangement, configured to: sense a position of the tissue clamped between the first jaw and the second jaw; sense a position of the firing member; and sense a parameter of the tissue; and a control circuit operably coupled to the sensor arrangement, wherein the control circuit is configured to adjust an operation of the surgical instrument based on the position of the tissue, a value of the parameter, and the position of the firing member.
US 2009/0054908 and US 7717312 disclose sensor arrangement but do not disclose the claimed invention, therefore, it is the examiner’s opinion that it would not have been obvious to the skilled artisan to modify the prior art of record to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12/9/2021